Citation Nr: 1451696	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received with respect to a previously denied claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for loss of balance, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for poly-joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to August 1990; May 2000 to January 2001; and January 2001 to November 2004, including service in Southwest Asia.  He had additional service in the Puerto Rico Army National Guard, including active duty for training (ADT) from February 1996 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

Notably, the Board has recharacterized the service connection claim for hypertension as a petition to reopen for new and material evidence.  It appears the RO considered the hypertension claim as an initial claim based upon the newly asserted theory of entitlement to an in-service anthrax vaccination.  However, a newly raised theory of entitlement, as opposed to a newly claimed diagnosis, is subject to the final RO rating decision issued in July 2006.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  The Board must review the appeal on a de novo basis and consider whether new and material evidence has been received.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997).

Review of the electronic records reflects that the Informal Hearing Presentation has been added to the Virtual VA electronic folder (efolder).  Translated private medical records have been added to the Veterans Benefits Management System (VBMS) efolder.  No other pertinent evidence that is not already associated with the paper claims folder is found within either efolder.  

The issues of service connection for loss of balance, polyjoint pain, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was last finally denied in a July 2006 rating decision; the Veteran did not submit a notice of disagreement with this decision within one year of the notice thereof. 

2.  The updated VA treatment records indicate that the Veteran has hypertension; thereby raising a reasonable possibility of substantiating the previous denied hypertension claim. 

3.  By resolving reasonable doubt in the Veteran's favor, a continuity of symptomatology beginning in service for hypertension is demonstrated.  


CONCLUSIONS OF LAW

1. The July 2006 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2014). 

2. The Veteran has submitted new and material evidence to reopen his service connection claim for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Boards notes the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014).  As the actions taken are fully favorable to the Veteran, discussion of VCAA compliance would serve no useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Petition to reopen for new and material evidence

The Veteran seeks service connection for hypertension.  The claim was last finally denied in a July 2006 RO decision.  The Veteran did not appeal, nor did he submit new and material evidence within a year of the decision.  The RO's July 2006 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Evidence considered in the July 2006 RO decision includes service treatment records, written lay statements, and VA treatment records from December 2004 to June 2006.  The RO determined that the above evidence was insufficient to show a nexus to service.

Since the July 2006 decision, updated VA treatment records, private medical records, and additional written lay statements have been received.  Notably, June 2011 VA treatment records reflect a blood pressure reading of 155/97 and an assessment of uncontrolled arterial hypertension was made.  Review of the April 2004 examination report reflects a blood pressure reading of 149/93.  Viewing the updated VA treatment records in light of the separation examination raises a reasonable possibility of substantiating the claim consistent with Shade, supra.  38 C.F.R. §§ 3.102, 3.156(a).  The petition to reopen a previously denied claim for hypertension is granted.  The underlying service connection claim for hypertension is addressed below.  


Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Hypertension is a chronic disability and a nexus to service is presumed if it manifests to compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2014).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

For chronic disabilities listed under 38 C.F.R. § 3.309(a), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Hypertension is a chronic disability recognized under 38 C.F.R. § 3.309(a) and the continuity of symptomatology provisions are applicable.  Id.  Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
 
In this case, by resolving reasonable doubt in the Veteran's favor, a continuity of symptomatology for hypertension is indicated.  The Board notes the rigorous VA hypertension diagnosis definition above, but finds the available medical evidence sufficient to grant the claim.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2014).  In service, an April 2004 examination report shows a blood pressure reading of 149/93.  When the Veteran initially sought VA care in December 2004, his blood pressure was measured as 125/91.  In September 2005, it was 139/93.  VA treatment records from 2006 reflect lower blood pressure readings, but show that the Veteran continued to be assessed and monitored for elevated blood pressure.  Updated VA treatment records reflect a current diagnosis for hypertension and suggest that it was uncontrolled without medication.  See June 2011 VA treatment records.  Resolving reasonable doubt in favor of the Veteran, a continuity of symptomatology is shown through the medical history recited above.  38 C.F.R. §§ 3.307, 3.309.  The criteria for service connection for hypertension are met and the claim is granted.  38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  

	
ORDER

The petition to reopen a previously denied service connection claim for hypertension is granted.

Service connection for hypertension is granted.



REMAND

The Veteran has not been afforded appropriate VA examinations for his additional claims.  He has served in Southwest Asia and the application of 38 C.F.R. § 3.317 for undiagnosed illness or medically unexplained chronic multisymptom illness must be considered.  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: headache, muscle pain, joint pain, and neurological signs and symptoms.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  The described loss of balance, polyjoint pain, and headache symptoms fall under the contemplated undiagnosed illness provisions.   A VA Gulf War examination is needed to evaluate these claims as detailed below.  Id.; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Review of the record shows that the most recent VA treatment records are from August 2011.  Updated VA treatment records are needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records beginning in August 2011 or any other medical records identified by the Veteran.

2.  After associating any newly generated medical records with the claims folder or efolder, schedule a VA Gulf War examination to determine the nature and etiology of the Veteran's current loss of balance, polyjoint pain, and headaches.  A complete copy of this remand and claims folder (both paper and paperless versions) must be made available for review of the Veteran's pertinent medical history. 

A complete clinical examination with any indicated diagnostic testing must be performed.  Based on review of the claims file and objective clinical evaluation, the examiner is asked to determine whether the Veteran's loss of balance, polyjoint pain, or headache symptoms are attributable to a known clinical diagnosis.   

If there is a current diagnosis for any claimed symptom, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such diagnosis is directly related to or dates back to the Veteran's military service, including his service in the Southwest Asia.  The examiner must consider the Veteran's in-service reports of loss of balance and headaches given in an April 2004 Report of Medical History.  

The examiner must provide a detailed rationale for all medical opinions that reflects full consideration to the Veteran's lay reports, medical history, and current clinical findings.  The examiner cannot reject the Veteran's lay reports solely on a basis of an absence of contemporaneous medical treatment.  The examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion). 

If the examiner cannot express an opinion without resort to speculation, he or she must so state and further identify whether there is any outstanding evidence that would facilitate a non-speculative opinion.

3.  After completion of the above and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


